Citation Nr: 0827962	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-11 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for the service-connected acromioclavicular 
separation, right, dominant.

2.  Entitlement to service connection for cervical 
spondylosis, C5-C6 without radiculopathy, secondary to 
service-connected acromioclavicular separation, right, 
dominant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1997 to June 
1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  The Board remanded the claim in September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In its September 2007 remand, the Board ordered the AMC to 
send the veteran notice regarding his Travel Board hearing at 
his new address, which he supplied on his April 2005 VA Form 
9.  Notice of this Board decision was sent to the old 
address, as was subsequent notice of the Travel Board 
hearing.  A December 2007 letter sent to the veteran at the 
new address was apparently returned to VA, per a notation on 
the envelope.  It now appears that neither address which VA 
has on file is current.  As such, the AMC should attempt to 
ascertain the veteran's new address.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the veteran's current 
address.  The AMC should contact the 
veteran's service representative, attempt to 
call the veteran at his last known phone 
number, and utilize any other reasonable 
means for determining the veteran's address.  
Evidence of these attempts should be 
associated with the claims file.

2.  If the veteran's current address is 
obtained, schedule the veteran for a Travel 
Board hearing.  Notice of the hearing should 
be sent to the current address.  The veteran 
should also be advised of the alternative of 
having a videoconference hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

